DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0164831, referred to herein as “Han”) in view of Kim et al. (US 2016/0193924, referred to herein as “Kim”).

Regarding claim 1, Han discloses: An electronic mirror system (Han: paragraph [0002]) comprising: 
a camera (Han: paragraph [0156], disclosing a camera) which can be attached to a side of an automobile (Han: paragraph [0163], disclosing that the camera may be disposed near at least one of the side windows or around a side mirror—e.g., attached to a side of the vehicle; Fig. 8A, paragraph [0296], disclosing cameras attached to the side of the vehicle) and which is able to image a moving image diagonally behind the automobile (Han: paragraph [0164], disclosing that the camera may acquire images; Fig. 8B, paragraph [0308], disclosing that the camera may obtain images of left and right views that include regions diagonally behind the vehicle as shown in Fig. 8B); and 
a monitor apparatus (Han: Fig. 7, paragraphs [0123] through [0126], disclosing a display unit) which can be attached in the passenger compartment of the automobile (Han: paragraph [0132], disclosing that the display unit may be disposed on an instrument panel, a center console, a head lining, and other places within the passenger compartment of the vehicle) and which can display the moving image imaged by the camera (Han: paragraphs [0287] and [0288], disclosing display of images acquired by the plurality of cameras), 
wherein…
the monitor apparatus is provided in a position higher than a door lining (Han: paragraph [0132], disclosing that the display unit may be disposed on an instrument panel, a center console, a head lining, and other places higher than a door lining).
Han does not explicitly disclose: wherein the monitor apparatus includes a movable portion which can move the display which displays the moving image with relation to a wall to where the monitor apparatus is attached in the passenger compartment.
	However, Kim discloses: wherein the monitor apparatus includes a movable portion (Kim: paragraph [0097], disclosing that the display may be coupled to a center fascia through a lift structure, an arm structure, or a link structure to enable it to move) which can move the display which displays the moving image with relation to a wall to where the monitor apparatus is attached in the passenger compartment (Kim: paragraph [0097], disclosing that the display may be moved in an upper side and lower side direction; Figs. 1 and 2, disclosing that the display may be moved in relation to the center fascia wall up or down).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the moveable display of Kim in the electronic mirror system of Han.
One would have been motivated to modify Han in this manner in order to better display information to a passenger in the vehicle (Kim: paragraphs [0002], [0012] and [0013]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,034,302 in view of Han. 
Claim 1 of Instant Application
An electronic mirror system comprising: 
a camera which can be attached to a side of an automobile and which is able to image a moving image diagonally behind the automobile; and 
a monitor apparatus which can be attached in the passenger compartment of the automobile and which can display the moving image imaged by the camera, 
wherein the monitor apparatus includes a movable portion which can move the display which displays the moving image with relation to a wall to where the monitor apparatus is attached in the passenger compartment, and 
the monitor apparatus is provided in a position higher than a door lining.
Claim 1 of US 11,034,302
An automobile door comprising:
an electronic mirror system comprising:
a camera configured to be attached to a side of an automobile and image a moving image diagonally behind the automobile;
a monitor apparatus configured to be attached in a passenger compartment of the automobile and display the moving image imaged by the camera on a display;
a wall on an inner side of the passenger compartment, the monitor apparatus being attached to the wall; and
a movable portion of the monitor apparatus configured to move the display in relation to the wall.

Table 1

Claim 1 of US 11, 034,302 discloses many of the limitations of claim 1 as shown in Table 1.
Claim 1 of US 11, 034,302 does not disclose: the monitor apparatus is provided in a position higher than a door lining.
However, Han discloses: the monitor apparatus is provided in a position higher than a door lining (Han: paragraph [0132], disclosing that the display unit may be disposed on an instrument panel, a center console, a head lining, and other places higher than a door lining).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the monitor position of Han in the apparatus of Claim 1 of US 11,034,302.
One would have been motivated to modify Claim 1 of US 11, 034,302 in this manner in order to position a display so as to provide information to a passenger (Han: paragraph [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484